DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Election/Restrictions
Applicant’s election without traverse of Group 1, Species A in the reply filed on 08/05/2022 is acknowledged. Applicant suggest claims 1-8, 18, and 19 are drawn to Group I, Species A. Examiner disagrees as claims 18-19 are drawn to Species E as outlined in the restriction requirement mailed 06/07/2022. Elected Species A is drawn to the embodiment of claims 5-8 where the working area is functionalized with a biorecognition agent. Claims 18-19 are drawn to Species E, wherein the device does not include a biorecognition agent at all and thus the working area is “biorecognition-free” as shown in Fig. 21A. Claims 9-26 are withdrawn as being drawn to non-elected groups/species and claims 1-8 are examined herein as being drawn to Group I, Species A. 


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/23/2021 and 08/12/2022 have been considered by the examiner.  

Claim Objections
Claims 3 and 5 are objected to because of the following informalities: 
Claim 3, line 3: please amend “the substrate surface”, which lacks antecedent basis, to instead recite “a surface of the substrate”. Although the limitation lacks explicit antecedent basis, the substrate has an inherent surface so the limitation is not indefinite. 
Claim 5, line 1: please amend “the electrode-based biochemical comprises” to instead recite “the electrode-based biochemical sensor comprises” for consistency with claim 1. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1-8, Claim 1 recites the limitation “highly porous graphene”. This phrase lacks explicit antecedent basis but is also indefinite due to the use of the relative term “highly”. The scope is not reasonably ascertainable as to how much porosity would be considered “highly” porous. The phrase “highly porous” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 2-8 are further rejected by virtue of their dependence upon and because they fail to cure the deficiencies of claim 1. 
Claim 2 recites the limitation “rich in edge-planes pyrolytic graphite (EPPG)”. The phrase “rich” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear how much EPPG is necessary for the graphene layers to be considered “rich” in EPPG. 
Claim 2 recites “have microporous/mesoporous thickness of 15-20 μM”. The units of claim 2 seem to imply micromolar (Greek letter mu with capital M is micromolar). However, the claim recites a thickness, which would suggest micrometer (i.e., μm). It is unclear if the recited thickness is in reference to a concentration along a specific thickness or should recite the thickness in μm (micrometers). 
Claim 2 recites “(e.g., > 1000 degrees C)” in lines 9-10 The phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). 
Claim 2 recites the limitation "the carbon" in line 11.  There is insufficient antecedent basis for this limitation in the claim. It is unclear which of the previously recited carbon containing elements is being referenced by reciting “the carbon”. 
Claim 3 recites the limitation "the laser" in line 1.  There is insufficient antecedent basis for this limitation in the claim. A laser has not been previously recited and it is unclear how a laser further limits the structure of the claimed electrode. 
Claim 4 recites the limitation "the carbon precursor" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It appears claim 4 should be amended to depend on claim 2, which does provide proper antecedent basis for a carbon precursor. 
Regarding claims 5-7, Claim 5 recites the limitation "the target chemical species of interest" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claims 6-7 are further rejected by virtue of their dependence upon and because they fail to cure the deficiencies of claim 5.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 1 and 3-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nayak et al. (US 2020/0150075 A1; hereinafter referred to as Nayak). Evidentiary support provided by Nayak et al. (P Nayak, Q Jiang, N Kurra, X Wang, U Buttner, HN Alshareef, Monolithic laser scribed graphene scaffolds with atomic layer deposited platinum for the hydrogen evolution reaction, J. Mater. Chem. A 5 (2017) 20422-20427; hereinafter referred to as Nayak2).
Regarding claim 1, Nayak discloses an electrode (three dimensional laser scribed graphene electrodes [abstract]) comprising:
a working area (the working electrode area is defined by passivation from the rest of the pattern by PDMS coating [Para. 0057; Figs. 1C-1D, 2A, 6, 7, 8C]);
at least one electrical connection for operatively connecting the working area to the electrical circuit (the top/left portion of the sensor in Fig. 1C and the left most portion of Fig. 7 is separated from the working electrode area by the PDMS coating and is for operatively connecting the working area to the electrical circuit [Para. 0057; Figs. 1C-1D, 7]);
the working area comprising a laser-induced graphene (LIG) pattern (graphene pattern is formed by laser scribing a polyimide surface [Paras. 0034-0039; 0056; Figs. 1A, 7]) comprising:
a porous, multi-layered, turbostratic structure graphene effective for heterogenous charge transport (the laser scribed graphene is a multilayered porous graphene structure [Paras. 0035-0037]. Examiner notes that the laser scribed graphene inherently forms a “turbostratic” structure as evidenced by Nayak2 which suggests that laser scribed graphene forms a turbostratic structure [Pg. 20424, Left Col.]. As to the structure being “effective for heterogenous charge transport”, it is found to be an inherent characteristic of the laser scribed graphene material itself. Since the prior art does disclose a laser scribed graphene electrode formed my laser scribing polyimide, and thus comprising substantially the same elements or components as that of the applicant, it is contended that the structure inherently comprises the claimed property. Products of identical chemical composition cannot have mutually exclusive properties, and thus, the claimed property (i.e. effective for heterogenous charge transport), is necessarily present in the prior art material [MPEP 2112]);
the highly porous graphene functionalized for applications as one of: an electrode-based biochemical sensor with a biorecognition agent (the graphene structure is functionalized with an aptamer (“biorecognition agent”) for detection of thrombin [Paras. 0053, 0065-0078; Figs. 5-14]).
Regarding claim 3, the limitation “wherein the laser is defocused from or out of plane of the substrate surface during operation” fails to further limit the structure of the claimed electrode and thus has no patentable weight. Furthermore, the limitation of claim 3 is a process limitation (functional recitations). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art [See MPEP 2114]. In the instant case Nayak discloses the use of a laser to scribe the polyimide substrate to form the graphene electrode [Paras. 0056-0056; Figs. 1A and 7] and thus the use of the device of Nayaks is configured and capable of being focused or being defocused from the substrate surface and thus is configured to meet the process/functional limitations. 
Regarding claim 4, Nayak further discloses wherein the carbon precursor comprises one of: polyimide (commercial polyimide sheet was used as the carbon precursor that was scribed to form the graphene electrode [Paras. 0055-0056; Figs. 1 and 7]). 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nayak et al. (US 2020/0150075 A1; hereinafter referred to as Nayak). Evidentiary support provided for claim 1 by Noyak2.
Regarding claim 2, Nayak discloses wherein the highly porous graphene from LIG comprises 3D structures (the laser scribed graphene includes self-standing macro/mesoporous 3D morphology [Para. 0056]) which: 
are rich in edge-planes pyrolytic graphite (the laser scribed graphene includes ample amounts of edge plane sites; furthermore, as outlined in the rejection of claim 3 above, the chemical composition of the graphene structure is identical between the instant device and the device of Nayak and thus the structure of Nayak would form the same “rich” edge-planes pyrolytic graphite [see MPEP 2114]); and
have microporous/mesoporous thickness 
Nayak discloses within the embodiment of Example 2 wherein the thickness of the graphene structure is 35μm [Para. 0069; Fig. 8C] and thus fails to expressly teach within the examples provided wherein the thickness is 15-20 μm (note: for purposes of compact prosecution the limitation is being interpreted as micrometers as this appears to be the Applicant’s intent by reciting a thickness). 
Nayak does disclose, however, wherein the 3D laser scribed graphene can have a thickness of about 10 μm to about 50 μm [Para. 0039; Fig. 43]. 
Given the teachings of Nayak regarding a graphene thickness between 10 μm to 50 μm, it would have been obvious to have selected and utilized a thickness within the disclosed range (10-50μm), including those amounts that overlap within the claimed range (15-20μm). It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). 
The limitations “the highly porous graphene from LIG is made by controlling a laser relative to a carbon precursor to generate at least one of: i. convert the carbon precursor into amorphous graphene or graphitic carbon, ii. convert sp3 carbon into sp2 carbon by photothermal effects at surface (e.g., > 1000 degrees C); and iii. ablate the carbon to provide a carbon frame organized into long-range ordered graphene layers” are product-by-process limitations. There is no apparent difference between the apparatus as claimed and the prior art as taught by Nayak [MPEP 2113]. Examiner further notes, that Nayak teaches the same procedure of forming graphene by laser scribing polyimide wherein the i. the polyimide is converted to graphene [Paras. 0034], ii. the laser heats the surface of the polyimide to over 2500 degrees C [Para. 0038], and iii. the carbon forms long-range ordered graphene layers [Para. 0037]. 


Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nayak, as applied to claim 1 above, and further in view of You et al. (Z You, Q Qiu, Y Chen, Y Feng, X Wang, Y Wang, Y Ying, Laser-induced noble metal nanoparticle-graphene composites enabled flexible biosensor for pathogen detection, Biosensors and Bioelectronics 150 (2020) 111896; published 11/20/2019 and thus is available as prior art under 102(a)(1)). Evidentiary support provided for claim 1 by Noyak2.
Regarding claims 5-8, Nayak discloses the laser scribed graphene-based biochemical sensor as disclosed in claim 1 above. 
Nayak is silent on the use of an antibody/antigen binding mechanism for binding target proteins and thus fails to expressly teach wherein the sensor comprises an “immunosensor” wherein the working area is functionalized with a biorecognition agent comprising “an antibody, the target chemical species of interest comprising an antigen”, of instant claim 5, “the antigen comprises a pathogen”, of instant claim 6, and “the pathogen comprises one of: salmonella enterica, Escherichia coli, Listeria monocytogenes, Staphylococcus aureus, Bacillus cereus, or Pseudomonas aeruginosa”, of instant claim 7, and wherein the electrode is “in operative connection to an immunosensor transducer and readout system”, of instant claim 8. 
One skilled in the art would recognize that antibody/antigen binding is a well-known technique in electrochemical biosensors for analyzing antigens (i.e., pathogens) of interest. You discloses a laser-induced graphene biosensor wherein the working area of the laser-induced graphene is functionalized with anti-E coli antibody in order to form a impedimetric immunosensor wherein the antibody functionalized immunosensor is selective to the Escherichia coli pathogen [Pg. 2, 2.5. Fabrication of impedimetric immunosensor]. You further teaches the use of immunosensor transducer and readout system (Solartron analytical 1260 and 1287) to detect the presence and concentration of the E. Coli pathogen [Pg. 3, 2.6. Electrochemical Measurements; Conclusions; Figs. 4-5]. You further teaches that the anti-E Coli antigen functionalization of the laser-induced graphene electrode yields a sensor that detects the E. Coli pathogen with excellent performance including low detection limit, high selectivity, and great flexibility, which hold great potential in the routine sensing applications [Conclusions]. 
It would be obvious to one of ordinary skill in the art XXX of the claimed invention to substitute aptamer binding mechanism disclosed by Nayak with the antibody/antigen binding system including the functionalization of the laser scribed graphene electrode with the anti-E. Coli antigen and the necessary readout system because You teaches that functionalization of a laser-induced graphene electrode with anti-E. Coli antibody allows for the detection of the pathogen E. Coli with excellent performance including low detection limit, high selectivity, and great flexibility, which hold great potential in the routine sensing applications [Conclusions]. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07. Furthermore, the simple substitution of one known element for another (i.e., one biorecognition agent for another) is likely to be obvious when predictable results are achieved (i.e., analysis of a specific target analyte) [MPEP § 2143(B)]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tour et al. (US 2019/0088420 A1) discloses a LIG electrode for electrochemical sensor that includes turbostratic graphene. Zhang et al. (Y Zhang, N Li, Y Xiang, D Wang, P Zhang, Y Wang, S Lu, R Xu, J Zhao, A flexible non-enzymatic glucose sensor based on copper nanoparticles anchored on laser-induced graphene, Carbon 156 (2020) 506-513), Gao et al. (US 2020/0359942 A1), and Tham et al. (WO 2021188044 A1) discloses a laser induced graphene electrode for biosensing applications. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 8:30am-5:30pm ET Mon-Thurs, 8:30am-12:30pm Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795